231 F. Supp. 2d 851 (2002)
Brandon COLLINS, et al., Plaintiffs,
v.
Katherine HUMPHREYS, et al., Defendants.
No. IP 01-244-C-Y/K.
United States District Court, S.D. Indiana, Indianapolis Division.
October 22, 2002.
Jacquelyn B. Suess, Indiana Civil Liberties Union, Indianapolis, IN, for Plaintiffs.
Terry G. Duga, Deputy Attorney General, Indianapolis, IN, for Defendants.

ORDER ON PLAINTIFFS' RULE 60 MOTION TO CORRECT CLERICAL MISTAKE
RICHARD L. YOUNG, Judge.
Pursuant to Rule 60(a) of the Federal Rules of Civil Procedure, Plaintiffs move the court to correct a clerical mistake contained *852 in the court's October 1, 2002 Entry on the parties' cross-motions for summary judgment (the "October 1, 2002 Entry"). In its October 1, 2002 Entry, the court granted Plaintiffs' request for a "preliminary" rather than a "permanent" injunction. This was in error. Accordingly, the court GRANTS Plaintiffs' Rule 60 Motion to Correct Clerical Mistake.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiffs' Rule 60 Motion to Correct Clerical Mistake is GRANTED. The court hereby strikes the word "preliminary" contained in the last paragraph of Section V(B)(2) and in the Conclusion of the October 1, 2002 Entry and inserts the word "permanent."